Citation Nr: 1022393	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an extension of a temporary total disability 
evaluation beyond November 30, 2004 based on need for 
convalescence following an epididymectomy due to service-
connected epididymitis and venereal disease.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 






INTRODUCTION

The Veteran had active military service from November 1975 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Portland, Oregon.

By an August 2005 rating action, the RO granted service 
connection for chronic epididymitis of the left side, claimed 
as a groin condition due to venereal disease, which 
necessitated an epididymectomy.  The RO assigned a 30 percent 
disability rating, effective from September 10, 2004.  In 
that same rating action, the RO determined that the Veteran 
was entitled to a temporary 100 percent evaluation under 38 
C.F.R. § 4.30 for convalescence following the epididymectomy, 
from September 27, 2004 to October 30, 2004.  The RO further 
noted that from November 1, 2004, the Veteran's 30 percent 
rating for his service-connected status-post epididymectomy 
would be reinstated.

In a statement from the Veteran, received in September 2005, 
the Veteran maintained that his temporary 100 percent 
evaluation should have been granted until March 2005.  By a 
December 2005 rating action, the RO granted an extension of 
the Veteran's temporary 100 percent evaluation through 
November 2004, followed by the reinstatement of the 30 
percent rating (effective December 1, 2004) for his status- 
post epididymectomy.

In a subsequent statement received in December 2005, the 
Veteran contended that his temporary 100 percent evaluation 
should have been granted until May 2005.  By a January 2006 
rating action, the RO denied the Veteran's request for an 
extension of his temporary total disability rating based on 
convalescence under 38 C.F.R. § 4.30.  He filed a notice of 
disagreement in April 2006 and a statement of the case was 
issued in May 2007.  In July 2007, the Veteran submitted a 
timely substantive appeal (VA Form 9).

In March 2009, the Board remanded this case.  The Board noted 
that in a July 2008 statement from the Veteran, he requested 
a hearing but did not specify the type of hearing he wanted.  
Thus, upon remand, the RO was directed to contact the Veteran 
and ask him to specify the type of hearing he desired.  
Pursuant to the remand, the RO sent the Veteran a letter in 
April 2009 and requested that he specify the type of hearing 
he desired.  However, in correspondence from the Veteran to 
the RO, received in May 2009, the Veteran withdrew his 
request for a hearing and requested that his case be 
forwarded to the Board.


FINDINGS OF FACT

1.  The Veteran was granted a temporary total evaluation from 
September 27, 2004 to November 30, 2004, after undergoing an 
epididymectomy for his service-connected epididymitis.  

2.  The medical evidence shows that the Veteran did not 
necessitate convalescence beyond November 30, 2004, for his 
service-connected epididymitis.  


CONCLUSION OF LAW

The criteria for a temporary total evaluation beyond November 
30, 2004, based on convalescence necessitated by surgical 
treatment for service-connected epididymitis, have not been 
met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.30 (2009).         


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2005 and April 2008 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2005 and April 2008 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the April 2008 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
decision that is the subject of this appeal in its July 2005 
letter.  Accordingly, the RO provided proper VCAA notice at 
the required time.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in an April 2008 letter, but such 
notice was post-decisional.  See Pelegrini, supra.  However, 
despite any timing deficiency with respect to this notice, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that there is a preponderance of 
evidence against the Veteran's claim for an extension of a 
temporary total evaluation beyond November 30, 2004, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.        


Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant). 

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  VA also obtained the 
pertinent VA medical treatment records involved in this case.  
In addition, the Veteran received a VA examination in April 
2005.  The Board finds that the medical evidence of record is 
sufficient to resolve this appeal; the VA has no further duty 
to provide an examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c )(4) (2009).     

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  38 
C.F.R. § 4.30 (2009).

Total ratings will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in:

(1)  Surgery necessitating at least one 
month of convalescence.

(2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).

(3)  Immobilization by cast, without 
surgery, of one major joint or more.

38 C.F.R. § 4.30 (2009).  Furthermore, extensions of 
temporary convalescent ratings, for up to three months for 
item number (1) above, and up to six months for items (2) and 
(3) above, are available.  38 C.F.R. § 4.30.

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. 
App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296- 
297 (1995).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.


III.  Factual Background

The Veteran's service treatment records show that in October 
1976, he was diagnosed with chronic epididymitis.  

In September 2004, the Veteran filed a claim for service 
connection for the residuals of a groin injury.  

VA Medical Center (VAMC) treatment records show that in 
August 2004, the Veteran was treated for pain in his left 
scrotum.  At that time, the Veteran stated that he had 
experienced the pain since he was in the service in 1977 and 
injured himself when a refrigerator fell on him.  Following 
the physical examination, he was diagnosed with chronic 
epididymitis, testicular trauma.  On September 27, 2004, he 
underwent a left epididymectomy.  He had a follow-up 
evaluation in October 2004.  At that time, the examiner 
stated that the Veteran's post-operative site was healing 
nicely, and that there was little induration as expected.  
According to the examiner, the Veteran was having some 
difficulty with walking up stairs.  Thus, the examiner 
recommended that while the Veteran was living at the 
domiciliary, he should stay in the infirmary for one week so 
that he would not be far from his food.  In addition, in the 
following month, the Veteran should be moved to the ground 
floor so that his walking up and down stairs could be limited 
for a month.  According to the examiner, the Veteran should 
then be able to gradually increase his activity to where 
after the first of the year, he could be back on full 
activity.     

In a letter dated on September 22, 2004, a VA nurse stated 
that the Veteran was going to have surgery on September 27, 
2004.  According to the nurse, as per the Veteran's surgical 
doctor, the Veteran would need to be out of work for two to 
six weeks depending upon the outcome of the surgery.  

Additional VAMC treatment records show that on December 2, 
2004, the Veteran underwent a follow-up evaluation.  At that 
time, the examiner stated that the Veteran had recently had a 
left epididymectomy for chronic epididymitis.  According to 
the examiner, the Veteran was markedly improved and the 
swelling was practically all gone.  There was slight scarring 
in the area behind the testis.  The diagnosis was chronic 
epididymitis status post left epididymectomy, and the Veteran 
was discharged from the genitourinary clinic.      

In a letter dated in March 2005, R. M., M.D., Associate Chief 
of Medicine at the VA SORCC White City, stated that the 
Veteran was under his care.  According to Dr. M., the Veteran 
had general surgery in September 2004 and was currently 
awaiting two specialty appointments in Portland to address 
various medical issues.  Dr. M. indicated that although the 
Veteran should be able to return to gainful employment, such 
application should be deferred until the end of May.        

Additional VAMC treatment records show that in a March 2005 
entry, Dr. M. stated that the Veteran was medically stable 
and could participate in recertification training for Hazmat.  
Also in March 2005, it was reported that the Veteran 
underwent a post-operative evaluation of pain.  At that time, 
he stated that the pain he was experiencing was intermittent 
and had increased with his increased activity.  However, the 
Veteran noted that his pain was different from the pain he 
had previously experienced prior to his epididymectomy.  At 
present, the pain was mild.  The physical examination showed 
no induration or masses in the scrotal area of the operation 
site.  The diagnosis was scrotal pain secondary to neuralgia.  
The examiner noted that if the Veteran increased his 
activities and experienced discomfort, he could take Motrin.  
In addition, if the Motrin relieved the pain, then the 
Veteran could continue at that activity level or even 
increase.     

In April 2005, the Veteran underwent a VA examination.  At 
that time, he stated that for the past 17 months, he had 
resided as an inpatient at the SORCC White City.  In 
September 2004, he was diagnosed with a left varicocele and 
chronic epididymitis, and underwent surgery for the removal 
of the varicocele.  According to the Veteran, he took 
medication for the post-operative pain, usually at night.  He 
noted that the testicle swelled up and became more tender if 
he walked too much or did activity such as playing golf or 
swimming.  In regard to urination, he denied any burning, 
blood, urgency, or frequency.  He stated that he had nocturia 
about twice per night and had some dribbling at the end of 
urination.  The Veteran denied any prostate problems.  The 
examiner reported that earlier in the year, the Veteran 
underwent an urologic examination which revealed a moderate 
decrease in tenderness of the epididymis.  The physical 
examination showed that the Veteran had tenderness in the 
left lower quadrant and in the groin area with palpation.  
There was no hernia.  Testes were normally descended and 
scrotal sack appeared normal.  On the left side, posterior to 
the testicle, there was a small, one-centimeter firm and 
movable lump that was probably post-surgical scarring and was 
mildly tender to palpation.  The diagnosis was chronic 
epididymitis on the left side with recent surgical treatment 
of varicocele and epididymis removal.    

By an August 2005 rating action, the RO granted service 
connection for chronic epididymitis of the left side, claimed 
as a groin condition due to venereal disease, which 
necessitated an epididymectomy.  The RO assigned a 30 percent 
disability rating, effective from September 10, 2004.  In 
that same rating action, the RO determined that the Veteran 
was entitled to a temporary 100 percent evaluation under 38 
C.F.R. § 4.30 for convalescence following the epididymectomy, 
from September 27, 2004 to October 30, 2004.  The RO further 
noted that from November 1, 2004, the Veteran's 30 percent 
rating for his service-connected status-post epididymectomy 
would be reinstated.

In a statement from the Veteran, received in September 2005, 
the Veteran maintained that his temporary 100 percent 
evaluation should have been granted until March 2005 because 
he was still under his doctor's care until that time.  In 
support of his claim, he submitted a VAMC outpatient 
treatment record, dated in June 2005.  In the treatment 
record, the Veteran stated that he still had groin pain.  

In November 2005, the RO received additional VAMC treatment 
records.  According to the records, the Veteran participated 
in IT work assignments for residential care, from January to 
April 2005.   

By a December 2005 rating action, the RO granted an extension 
of the Veteran's temporary 100 percent evaluation through 
November 2004, followed by the reinstatement of the 30 
percent rating (effective December 1, 2004) for his status- 
post epididymectomy.

In a letter dated in December 2005, Dr. M. stated that the 
Veteran had surgery in September 2004.  He was advised at 
that time to limit his physical activity for several months, 
gradually returning to full activity after the first of the 
year.  During the interim, he was referred to a nutritionist 
and to kinesiotherapy for conditioning and weight loss, 
including swim exercise.  According to Dr. M., the Veteran 
had been in inpatient and under treatment for biopsychosocial 
problems from November 2003 to the present, and was released 
to return to work on May 29, 2005.  He had been under 
constant physician care and supervision during that time.      

In a statement from the Veteran, received by the RO in 
December 2005, the Veteran contended that his temporary 100 
percent evaluation should have been granted until May 2005.  
According to the Veteran, he was convalescing from September 
2004 to May 2005, and was unable to work during that period 
of time.  

In an April 2006 statement, the Veteran stated that he was 
placed on a medical hold after his September 2004 surgery and 
was not allowed to resume work until May 2005.  He stated 
that while he was an inpatient at the SORCC White City, he 
was in a "live in work out (LIWO) contract."  According to 
the Veteran, he was not an inpatient for substance abuse 
issues.  The Veteran submitted a VAMC treatment record in 
support of his claim for an extension of his temporary total 
disability rating.  In the record, it was noted that in 
October 2004, the Veteran was placed on a medical hold 
following his September 2004 surgery.  The Veteran attempted 
IT but was unable to complete his duties.  Thus, IT developed 
a sedentary position for the Veteran, which he was to 
initiate in November 2004.  In December 2004, the Veteran's 
case manager reported that recent testicular surgery and 
pending knee replacement surgery prevented the Veteran from 
returning to the Hazmat field due to the physical 
requirements, unemployment, homelessness, and some debts he 
needed to address.  In April 2005, the Veteran was contracted 
and started participation in the VRP TWT Poppy Services.  In 
May 2005, the Veteran's attending physician, Dr. M., released 
him to work full time in "light" janitorial work for eight 
hours per day with appropriate breaks.   


IV.  Analysis

On review of the evidence of record, the Board finds that the 
Veteran is not entitled to a total evaluation due to surgical 
convalescence for his service-connected epididymitis beyond 
November 30, 2004.  In this regard, the medical record 
reveals that subsequent to November 30, 2004, no significant 
surgical residuals remained.  There is no indication that the 
Veteran's September 2004 surgery resulted in any residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
See 38 C.F.R. § 4.30.

The Board observes that the Veteran's treatment notes 
discussed above show that he continued to experience scrotal 
pain in relation to his service-connected epididymitis after 
his September 2004 surgery.  The Veteran is competent to 
describe the symptomatology of his epididymitis and 
functional impairment.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the resolution of issues that involve 
medical knowledge, such as whether postoperative residuals 
have healed or stabilized, requires professional evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

At the time of the Veteran's September 2004 surgery, he was 
living as an inpatient at the SORCC White City.  In October 
2004, it was noted that the Veteran's post-operative site was 
healing nicely.  However, because he was having problems 
walking up and down stairs, he was placed on the ground floor 
for one month to ease his recovery.  Thus, the RO granted a 
temporary total evaluation from September 27, 2004 to 
November 30, 2004.  By the time of the Veteran's follow-up 
evaluation on December 2, 2004, the examiner noted that the 
Veteran was markedly improved and that the swelling was 
practically all gone.  Accordingly, the Veteran was 
discharged from the genitourinary clinic.  The Board 
recognizes that the Veteran subsequently had complaints of 
mild pain due to his epididymitis.  However, the requirements 
of 38 C.F.R. § 4.30 are specific, and do not contemplate 
whether the Veteran's epididymitis was without impairment.  
[Emphasis added.]  The provisions of 38 C.F.R. § 4.30 provide 
compensation for the temporary disability caused by a 
surgical procedure with recognition that the overall 
disability rating should be re-evaluated after stabilization.  
VAMC records show that although the Veteran had mild scrotal 
pain in March 2005, the examiner still approved of the 
Veteran increasing his activities and just taking some Motrin 
if he experienced discomfort with his increased activity 
level.  In addition, in the April 2005 VA examination report, 
the examiner noted that the Veteran was participating in 
activities such as walking, golfing, and swimming, albeit 
with some pain upon increased activity level.  At the time of 
the examination, the Veteran denied any problems with 
urination.  

In this case, the Veteran contends that after his November 
2004 surgery, he was placed on a medical hold and was 
prohibited from working until May 2005.  In this regard, a 
review of the evidence of record does show that after the 
Veteran's surgery, he was placed on a medical hold until May 
2005.  However, the Board observes that the mere fact that 
the Veteran was medically advised not to return to work 
cannot support a finding of entitlement to extend the period 
of surgical convalescence.  Although return to work date may 
be considered in determining the convalescence period, the 
inability to maintain employment is not the criteria to be 
used.  The issue is whether the medical evidence supports a 
conclusion that the Veteran required convalescence.  
(Emphasis added.)  In March 2005, Dr. M. provided the general 
statement that the Veteran was awaiting two specialty 
appointments in Portland to address "various medical 
issues," without specifying such issues.  Thus, Dr. M. did 
not specifically state that such "medical issues" only 
involved the Veteran's post-operative residuals of his 
epididymectomy.  Accordingly, even though he stated that the 
Veteran should not return to work until May 2005, he did not 
specifically indicate that the only reason why the Veteran 
could not return to work until May 2005 was because he was 
still convalescing from his surgery.  In fact, in a VAMC 
treatment record, also dated in March 2005, Dr. M. reported 
that the Veteran was medically stable, which implies that his 
surgical wounds were healed or not causing severe 
complications.       

Likewise, in the December 2005 letter from Dr. M., he did not 
specifically state that the Veteran was unable to work due 
solely to his post-operative residuals of the epididymectomy.  
Rather, Dr. M. referenced other reasons why the Veteran had 
been an inpatient and he noted that the Veteran had been 
under treatment for biopsychosocial problems since November 
2003.  He also reported that after the Veteran's surgery, he 
was referred to a nutritionist and to kinesiotherapy for 
conditioning and weight loss, including swim exercise.  
Therefore, in light of the above, the Board observes that 
while the Veteran had pain after his September 2004 surgery, 
there is no evidence that after November 30, 2004, his 
surgical wounds were incompletely healed or otherwise caused 
severe postoperative complications.     

The Board also notes that according to VAMC treatment 
records, while the Veteran was an inpatient, sedentary 
positions were created for him and he participated in work 
assignments from January to April 2005.  In addition, in 
December 2004, the Veteran's case manager not only listed the 
Veteran's recent testicular surgery as one reason why he 
could not return to the Hazmat field, but also listed the 
Veteran's unrelated knee disability as a reason why he could 
not return to the Hazmat field.  

In sum, the medical evidence does not indicate that any of 
the criteria of 38 C.F.R. § 4.30 were met after November 30, 
2004.  In this case, the medical evidence indicates that the 
Veteran continued to complain of pain after November 30, 
2004, but his surgical residuals had healed and did not 
necessitate further convalescence.  Thus, the Board finds 
that an extension of a temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30 beyond November 30, 
2004, is not warranted.     

As there is a preponderance of evidence against the Veteran's 
claim for an extension of a temporary total evaluation beyond 
November 30, 2004, the doctrine of reasonable doubt is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009).




ORDER

Entitlement to an extension of a temporary total disability 
evaluation beyond November 30, 2004 based on need for 
convalescence following an epididymectomy due to service-
connected epididymitis and venereal disease, is denied.   





____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


